Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials ECA by Import Specialist E. C. Alfano on the invoice covered by the protest enumerated above, assessed with duty at 10% per centum ad valorem under the provisions of Item 439.50 of the Tariff Schedules of the United States consist of ferrous sulphate U.S.P.; that such merchandise is a sulphate iron compound and as such provided for in Item 418.92 of the Tariff Schedules of the United States; that such compounds are free of duty.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed E.C.A. by Import Specialist E. C. Alfano on the invoice accompanying the entry covered by the involved protest properly free of duty under item 418.92 of the Tariff Schedules of the United States as ferrous sulphate, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other claims, the protest is overruled.
Judgment will issue accordingly.